Plaintiff in error, hereinafter called defendant was convicted in the county court of Woods county of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the court at a fine of $50 and imprisonment in the county jail for 30 days.
The evidence of the state was that the officers had a search warrant and searched the premises of the defendant, but did not find any intoxicating liquor in or about the house; that defendant's barn was on one side of a dim road and the house on the other side; that the officers found a gallon of wine, two quart jars of whisky, and three pint bottles of whisky buried in holes in the ground by the side of the road about 50 or 75 yards from defendant's house and outside of the fence along the road; that while the officers were there making the search, three different cars drove up to defendant's place and were detained by the officers, but nothing was said or done by these parties towards buying intoxicating liquor.
Defendant, testifying, denied that he owned the liquor or knew anything about it being there, and called his banker at Capron and other citizens who testified to his good character.
While the finding of the liquor under the circumstances and the coming of the cars to defendant's house were all suspicious circumstances, yet they fall far short of proving the defendant guilty of the charge of possession of intoxicating liquor with intent to sell the same.
The evidence being insufficient to support the verdict of the jury, the cause is reversed. *Page 185